Title: To Benjamin Franklin from Ingraham & Bromfield, 10 February 1783
From: Ingraham & Bromfield
To: Franklin, Benjamin


Sir,
Bordeaux February 10th: 1783.
The Letter which we have the Honor to enclose reach’d us Yesterday under a Cover dated so long ago as last October.
We proffit of this Opportunity to mention that we have here a Ship which will be ready to sail for New England in a few Days & beg Leave to ask whether a particular Passport will be necessary for Security against Capture, or whether any Act of the Commissioners will give sufficient Protection without one. If the first be the Case we must be oblig’d to trouble you for the Papers requisite & shall esteem ourselves greatly indebted for them by the earliest Opportunity.
We have the Honor to be With great Respect Sir, Your most obedient Humble Servants
Ingraham & Bromfield
His Excellency Benjamin Franklin Esqr.
 
Addressed: A Son Excellence / Benjamin Franklin / Minister des Etats unis / d’Amerique / á / Passy.
Notation: Ingraham & Bromfield Bordeaux February 10th. 1783
